Citation Nr: 1546838	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chinyere Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Original jurisdiction in this case currently is with the RO in Boston, Massachusetts.  The Veteran was afforded a hearing, via video conference, before the undersigned in December 2014.  A transcript of the hearing was created and associated with the claims file.  


FINDING OF FACT

The Veteran does not have a hearing loss disability of either ear as defined in VA law and regulations.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.        38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claim.  

In this case, the duty to notify was satisfied by an August 2009 letter sent to the Veteran prior to adjudication by the RO.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

The VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and post-service VA treatment records.  The Board notes that the Veteran applied for disability benefits from the Social Security Administration (SSA) in 2010.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Id. at 1321.  The Federal Circuit also stated, that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id.  The Federal Circuit concluded in Golz that "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this case, the Veteran's claim is being denied primarily because he does not have a current hearing loss disability for VA purposes.  This is explained in detail below.  Accordingly, there is no reason to believe that the SSA records may give rise to pertinent information to conclude they are relevant to the Veteran's hearing loss claim, and the Veteran has not asserted as much.  

During the appeal period, VA provided the Veteran with an audiological examination in August 2009.  As the medical opinion and addendum included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the August 2009 VA examination is adequate to make a determination on the claims.   The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.  

Applicable Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.         38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The threshold for normal hearing is from 0 to 20 decibels; anything higher indicates some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

A veteran bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its decision, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The threshold question that must be addressed in this case is whether the Veteran has a disability within the meaning of the law, for which service connection is sought.  

On this record, the Veteran currently is not shown to have a hearing loss disability for VA compensation purposes.

As mentioned, the Court in Hensley has explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  The Court also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

In this case, although the service treatment records indicate that the Veteran complained of and received treatment for various ear injuries during service, the records do not show that the Veteran's hearing loss ever reached the level of disability under 38 C.F.R. § 3.385.  Upon enlistment, an examination dated May 1978 indicates pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
15
15
10
0
10

An in-service audiogram dated June 1980 indicates pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
0
15

In an in-service audiogram in September 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
15
15
10
10
15

In an in-service audiogram in May 1981 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
15
5
15
5
10

An in-service audiogram in May 1982 showed pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
15
15
15
10
15

At separation, an audiogram in January 1983 showed pure tone thresholds in decibels 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-5
-5
LEFT
5
5
10
-5
5

The Board recognizes that although the Veteran exhibited normal hearing at each of the critical levels as defined by regulation, the Veteran did exhibit threshold levels as high as 25 decibels at the 6000 Hertz level during service.  Although abnormal, such does not establish the presence of a chronic disease or disability in service. 

The Board acknowledges that even "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service".  Hensley, 5 Vet. App. at 160 (1993).

The Veteran underwent a VA audiometric examination in August 2009.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
15
15
10
15
25

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  Bilateral hearing was found to be within normal limits.  

With respect to the claimed bilateral hearing loss disability, the above-cited testing results establish that he does not have a bilateral hearing loss disability, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores noted were not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.  In support of his claim, VA obtained post-service VA treatment records dated January 2009 through September 2009.  Those records do not demonstrate any treatment the Veteran received for his hearing.  In fact, on numerous occasions during that time, the Veteran indicated that he had normal hearing, no hearing loss and no ear aches.  See VA Medical Treatment Records dated March 12, 2009, March 21, 2009, and April 7, 2009.  Hence, the Veteran does not have a bilateral hearing loss disability for VA purposes.  

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his noise exposure are credible.  He may even believe that he has decreased acuity.  But, there is a difference between hearing loss and hearing loss disability.  VA regulations establish when such hearing loss reaches the level of disability.  Since the existence of hearing loss disability requires certain specific testing, the Veteran is not competent to establish that he has disability as distinguished from just perceived decreased acuity.

Without a current disability, discussion of the remaining criteria for service connection is not necessary.  Here, the law requires two elements.  There must be a disease or injury and a resulting disability (impairment).  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  As the Federal Circuit has noted, basic entitlement to disability compensation derives from two statutes, both found in Title 38 §§ 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . .."  38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

As such, the Veteran is not found to have a bilateral hearing loss disability for compensation purposes under VA standards. The objective test results are controlling in this case.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For these reasons, the Board finds that the claim for service connection for a claimed bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


